Exhibit 10.3

 

STANDSTILL AGREEMENT

 

This Standstill Agreement (this “Agreement”) is made as of December 31, 2009 by
and between (a) Idearc Inc., a Delaware corporation (the “Company”), and
(b) Paulson & Co. Inc., a Delaware corporation (“Paulson & Co.”), for its own
account for the limited purposes set forth herein, and on behalf of the
investment funds and accounts managed by Paulson & Co. listed on Schedule A to
this Agreement (the “Standby Purchasers” and together with Paulson & Co.,
“Paulson”).

 

R E C I T A L S

 

WHEREAS, the Company and Paulson & Co. (on behalf of the Standby Purchasers) are
parties to that certain Standby Purchase Agreement dated as of November 18, 2009
and that certain First Amendment to the Standby Purchase Agreement dated as of
December 31, 2009 (collectively, the “Purchase Agreement”);

 

WHEREAS, pursuant to the Purchase Agreement, the Company agreed to offer
pursuant to its Chapter 11 plan of reorganization of the Company and its
subsidiaries, dated as of September 9, 2009, as supplemented as of December 21,
2009 (the “Plan”), to each holder of Class 3 and Class 4 claims under the Plan
other than Paulson (“Eligible Subscribers”) the right to receive, in lieu of any
and all shares of common stock, par value $0.01, of the Company (“New Common
Stock”) to be issued pursuant to the Plan, cash in an amount determined as set
forth in the Plan (the “Plan Election”), subject to the Ownership Limitation (as
defined in the Purchase Agreement);

 

WHEREAS, pursuant to the Purchase Agreement, the Standby Purchasers agreed to
subscribe for and purchase from the Company, and the Company agreed to issue and
sell to the Standby Purchasers, the number of shares of New Common Stock for
which the Eligible Subscribers have elected under the Plan Election to receive
cash, subject to the Ownership Limitation;

 

WHEREAS, the cash proceeds of the sale of such shares of New Common Stock to the
Standby Purchasers pursuant to the Purchase Agreement will be used by the
Company to fund the cash payments to the Eligible Subscribers under the Plan
Election; and

 

WHEREAS, Paulson and the Company are entering into this Agreement to define
certain agreements between Paulson and the Company.

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 


1.                                      BOARD REPRESENTATION.


 


(A)                                  THE COMPANY AGREES THAT IF PAULSON
BENEFICIALLY OWNS 20% OR MORE OF THE THEN ISSUED AND OUTSTANDING SHARES OF NEW
COMMON STOCK AT ANY TIME DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE AND
ENDING ON THE 180TH DAY AFTER THE EFFECTIVE DATE, PAULSON SHALL BE ENTITLED
DURING SUCH PERIOD TO NOMINATE ONE (1) INDIVIDUAL (SUCH INDIVIDUAL, AND ANY
SUCCESSOR TO SUCH INDIVIDUAL AS CONTEMPLATED IN SECTION 1(A)(III), THE “PAULSON
NOMINEE”) FOR ELECTION AS A MEMBER OF THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”); AND SPECIFICALLY THE COMPANY AGREES TO:

 


(I)                                     AS PROMPTLY AS PRACTICABLE AND IN NO
EVENT LATER THAN 10 DAYS FOLLOWING THE NOMINATION OF THE PAULSON NOMINEE AS
CONTEMPLATED IN THIS SECTION 1, (I) INCREASE THE SIZE OF THE BOARD BY ONE SEAT
AND (II) APPOINT THE PAULSON NOMINEE AS A DIRECTOR OF THE COMPANY WHOSE TERM
SHALL EXPIRE ON THE EARLIER OF (A) SUCH TIME, IF ANY, AS PAULSON CEASES TO
BENEFICIALLY OWN 20% OR MORE OF THE ISSUED AND OUTSTANDING SHARES OF NEW COMMON
STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS AND (B) AT THE ANNUAL MEETING OF
STOCKHOLDERS TO BE HELD IN 2011, SUBJECT TO RE-ELECTION OR RE-APPOINTMENT OF THE
PAULSON NOMINEE AS PROVIDED IN SECTIONS 1(A)(II) AND 1(A)(III) BELOW,
RESPECTIVELY;


 


(II)                                  UNLESS PAULSON HAS AT ANY TIME PRIOR TO
THE TERMINATION DATE CEASED TO BENEFICIALLY OWN 20% OR MORE OF THE ISSUED AND
OUTSTANDING SHARES OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS, AT
EACH ANNUAL MEETING OF STOCKHOLDERS OF THE COMPANY TO BE HELD PRIOR TO THE
TERMINATION DATE, THE COMPANY (1) WILL CAUSE THE SLATE OF NOMINEES STANDING FOR
ELECTION, AND RECOMMENDED BY THE BOARD, AT EACH SUCH MEETING TO INCLUDE THE
PAULSON NOMINEE, (2) WILL NOMINATE AND REFLECT IN THE PROXY STATEMENT ON
SCHEDULE 14A FOR EACH SUCH MEETING THE NOMINATION OF THE PAULSON NOMINEE FOR
ELECTION AS A DIRECTOR OF THE COMPANY AT EACH SUCH MEETING, AND (3) CAUSE ALL
PROXIES RECEIVED BY THE COMPANY TO BE VOTED IN THE MANNER SPECIFIED BY SUCH
PROXIES AND, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW AND STOCK EXCHANGE
RULES, CAUSE ALL PROXIES FOR WHICH A VOTE IS NOT SPECIFIED TO BE VOTED FOR THE
PAULSON NOMINEE; AND


 


(III)                               IF THE PAULSON NOMINEE CEASES TO BE A
DIRECTOR OF THE COMPANY OTHER THAN DUE TO PAULSON CEASING TO BENEFICIALLY OWN
20% OR MORE OF THE ISSUED AND OUTSTANDING SHARES OF NEW COMMON STOCK FOR A
PERIOD OF 30 CONSECUTIVE DAYS AT ANY TIME PRIOR TO THE TERMINATION DATE, PAULSON
MAY PROPOSE TO THE COMPANY A REPLACEMENT NOMINEE FOR ELECTION AS A DIRECTOR OF
THE COMPANY, IN WHICH EVENT SUCH INDIVIDUAL SHALL BE APPOINTED TO FILL THE
VACANCY CREATED AS A RESULT OF THE PRIOR PAULSON NOMINEE CEASING TO BE A
DIRECTOR OF THE COMPANY.

 


(B)                                 THE COMPANY AGREES THAT PROMPTLY FOLLOWING
THE APPOINTMENT OR ELECTION OF THE PAULSON NOMINEE, THE COMPANY WILL, UPON
WRITTEN REQUEST BY PAULSON, CAUSE THE PAULSON NOMINEE TO BE INCLUDED AS A MEMBER
OF ANY COMMITTEE OF THE BOARD ON WHICH THE PAULSON NOMINEE IS ELIGIBLE TO SERVE
UNDER APPLICABLE LAW OR STOCK EXCHANGE OR MARKET POLICY; PROVIDED, THAT PAULSON
AND THE COMPANY AGREE THAT THE FOLLOWING ACTIONS WILL REQUIRE APPROVAL OF A
MAJORITY OF DIRECTORS OF THE COMPANY WHO ARE INDEPENDENT OF

 

2

--------------------------------------------------------------------------------


 


PAULSON AND MANAGEMENT OF THE COMPANY, WHICH INDEPENDENT DIRECTORS MAY COMPRISE
A COMMITTEE OF THE BOARD: (I) THE AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT, (II) CONSENT TO THE ASSIGNMENT OF PAULSON’S RIGHTS UNDER THIS
AGREEMENT OR CONSENT TO THE RELIEF OF PAULSON’S OBLIGATIONS UNDER THIS
AGREEMENT, (III) THE AMENDMENT OR WAIVER OF ANY PROVISION OF THE RIGHTS
AGREEMENT (DEFINED IN SECTION 4(A)) OR THE REGISTRATION RIGHTS AGREEMENT BETWEEN
THE COMPANY, PAULSON AND THE HOLDERS OF NEW COMMON STOCK NAMED THEREIN AND DATED
AS OF THE DATE OF THIS AGREEMENT, IN EACH CASE TO THE EXTENT ANY SUCH AMENDMENT
OR WAIVER AFFECTS PAULSON, AND (IV) REDEMPTION OF THE RIGHTS ISSUED UNDER THE
RIGHTS AGREEMENT.


 


(C)                                  PAULSON WILL PROVIDE, AS PROMPTLY AS
REASONABLY PRACTICABLE, ALL INFORMATION RELATING TO THE PAULSON NOMINEE (AND
OTHER INFORMATION, IF ANY) TO THE EXTENT REQUIRED UNDER APPLICABLE LAW TO BE
INCLUDED IN ANY PROXY STATEMENT OF THE COMPANY AND IN ANY OTHER SOLICITATION
MATERIALS TO BE DELIVERED TO STOCKHOLDERS OF THE COMPANY IN CONNECTION WITH A
STOCKHOLDERS MEETING AS CONTEMPLATED BY SECTION 1(A)(II).


 


2.                                      VOTING.  PAULSON AGREES THAT EFFECTIVE
AS OF THE COMMENCEMENT DATE AND CONTINUING UNTIL THE TERMINATION DATE:

 


(A)                                  IT WILL CAUSE TO BE PRESENT, IN PERSON OR
REPRESENTED BY PROXY, ALL VOTING SECURITIES THAT PAULSON BENEFICIALLY OWNS AT
ALL STOCKHOLDER MEETINGS OF THE COMPANY SO THAT ALL VOTING SECURITIES THAT
PAULSON BENEFICIALLY OWNS MAY BE COUNTED FOR THE PURPOSES OF DETERMINING THE
PRESENCE OF A QUORUM AT SUCH MEETINGS;

 


(B)                                 IF AND FOR SO LONG AS PAULSON BENEFICIALLY
OWNS IN EXCESS OF 25% OF THE THEN ISSUED AND OUTSTANDING SHARES OF NEW COMMON
STOCK, ON ANY AND ALL MATTERS SUBMITTED TO A VOTE OF THE HOLDERS OF NEW COMMON
STOCK PAULSON (1) MAY VOTE UP TO 25% OF THE SHARES OF NEW COMMON STOCK THEN
ISSUED AND OUTSTANDING IN ITS DISCRETION, AND (2) SHALL VOTE, OR CAUSE TO BE
VOTED, ANY SHARES OF NEW COMMON STOCK THAT PAULSON BENEFICIALLY OWNS IN EXCESS
OF SUCH 25% IN THE SAME PROPORTION AS THE OTHER HOLDERS OF NEW COMMON STOCK VOTE
THEIR SHARES OF NEW COMMON STOCK WITH RESPECT TO SUCH MATTERS; PROVIDED, THAT
NOTWITHSTANDING THE FOREGOING:


 


(I)                                     WITH RESPECT TO THE ELECTION OF NOMINEES
TO THE BOARD, PAULSON (1) MAY VOTE UP TO 15% OF THE THEN ISSUED AND OUTSTANDING
SHARES OF NEW COMMON STOCK IN ITS DISCRETION AT THE ANNUAL MEETING OF THE
STOCKHOLDERS OF THE COMPANY TO BE HELD IN 2011, (2) MAY VOTE UP TO 20% OF THE
THEN ISSUED AND OUTSTANDING SHARES OF NEW COMMON STOCK IN ITS DISCRETION AT EACH
ANNUAL MEETING OF THE STOCKHOLDERS OF THE COMPANY TO BE HELD PRIOR TO THE
TERMINATION DATE (OTHER THAN THE ANNUAL MEETING TO BE HELD IN 2011), AND
(3) SHALL VOTE, OR CAUSE TO BE VOTED, ANY SHARES OF NEW COMMON STOCK THAT
PAULSON BENEFICIALLY OWNS IN EXCESS OF SUCH 15% AND 20%, AS APPLICABLE, IN THE
SAME PROPORTION AS OTHER HOLDERS OF SHARES OF NEW COMMON STOCK VOTE THEIR SHARES
OF NEW COMMON STOCK WITH RESPECT TO THE ELECTION OF NOMINEES TO THE BOARD AT
EACH ANNUAL MEETING OF THE STOCKHOLDERS OF THE COMPANY HELD PRIOR TO THE
TERMINATION DATE; PROVIDED, THAT IN ALL CASES, PAULSON MAY VOTE ALL OF ITS
SHARES OF NEW COMMON STOCK IN FAVOR OF THE ELECTION OF THE PAULSON NOMINEE;

 

3

--------------------------------------------------------------------------------


 


(II)                                  WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION THAT PAULSON DESIRES TO VOTE IN FAVOR OF, PAULSON MAY VOTE
ALL SHARES OF NEW COMMON STOCK THAT PAULSON BENEFICIALLY OWNS IN FAVOR OF SUCH
CHANGE OF CONTROL TRANSACTION IF SUCH CHANGE OF CONTROL TRANSACTION TREATS
PAULSON AND ITS AFFILIATES THE SAME AS ALL OTHER HOLDERS OF NEW COMMON STOCK AND
IF PURSUANT TO SUCH CHANGE OF CONTROL TRANSACTION PAULSON WILL DISPOSE OF ITS
SHARES OF NEW COMMON STOCK;


 


(III)                               WITH RESPECT TO A PROPOSED CHANGE OF CONTROL
TRANSACTION THAT PAULSON DOES NOT DESIRE TO VOTE IN FAVOR OF, BUT WHICH CHANGE
OF CONTROL TRANSACTION HAS BEEN RECOMMENDED BY THE BOARD FOR APPROVAL BY THE
COMPANY’S STOCKHOLDERS, PAULSON (1) MAY VOTE UP TO 30% OF THE THEN ISSUED AND
OUTSTANDING SHARES OF NEW COMMON STOCK IN RESPECT OF SUCH CHANGE OF CONTROL
TRANSACTION IN ITS SOLE DISCRETION, AND (2) SHALL VOTE, OR CAUSE TO BE VOTED,
ANY SHARES OF NEW COMMON STOCK THAT PAULSON BENEFICIALLY OWNS IN EXCESS OF SUCH
30% IN THE SAME PROPORTION AS THE OTHER HOLDERS OF NEW COMMON STOCK VOTE THEIR
SHARES OF NEW COMMON STOCK WITH RESPECT TO SUCH CHANGE OF CONTROL TRANSACTION;
AND


 


(IV)                              NOTWITHSTANDING SECTIONS 2(B)(II) AND (III),
EXCEPT AS PROVIDED IN THE IMMEDIATELY SUCCEEDING SENTENCE, IF PAULSON OR AN
AFFILIATE OF PAULSON HAS ANY INTEREST IN THE PERSON OR PERSONS (OTHER THAN THE
COMPANY) THAT IS A PARTY IN A CHANGE OF CONTROL TRANSACTION (OTHER THAN A DEBT
INTEREST) OR IF SUCH CHANGE OF CONTROL TRANSACTION TREATS PAULSON OR ITS
AFFILIATES DIFFERENTLY THAN ALL OTHER HOLDERS OF NEW COMMON STOCK, THEN PAULSON
SHALL VOTE, OR CAUSE TO BE VOTED, ALL SHARES OF NEW COMMON STOCK THAT PAULSON
BENEFICIALLY OWNS IN THE SAME PROPORTION AS THE HOLDERS OF NEW COMMON STOCK WHO
DO NOT HAVE AN INTEREST IN ANY PERSON OR PERSONS (OTHER THAN THE COMPANY) THAT
IS A PARTY IN SUCH CHANGE OF CONTROL TRANSACTION VOTE THEIR SHARES OF NEW COMMON
STOCK WITH RESPECT TO SUCH CHANGE OF CONTROL TRANSACTION.  NOTWITHSTANDING THE
FOREGOING, PAULSON SHALL NOT BE SUBJECT TO THE RESTRICTIONS SET FORTH IN THIS
SECTION 2(B)(IV) PRIOR TO THE TERMINATION DATE AT SUCH TIME, IF ANY, AS PAULSON
SHALL BENEFICIALLY OWN LESS THAN 20% OF THE THEN ISSUED AND OUTSTANDING SHARES
OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS.


 


(C)                                  PAULSON AGREES THAT WITH RESPECT TO THE
VOTING OF SHARES OF ITS NEW COMMON STOCK OVER WHICH PAULSON HAS DISCRETION AS
CONTEMPLATED IN SECTION 2(B), PAULSON SHALL VOTE CONTEMPORANEOUSLY WITH THE
VOTING BY OTHER STOCKHOLDERS OF THE COMPANY.  PAULSON AGREES THAT WITH RESPECT
TO THE VOTING OF SHARES OF ITS NEW COMMON STOCK OVER WHICH PAULSON DOES NOT HAVE
DISCRETION AS CONTEMPLATED IN SECTION 2(B), PAULSON SHALL TAKE SUCH ACTION AS
MAY BE NECESSARY TO CAUSE SUCH SHARES OF NEW COMMON STOCK TO BE AUTOMATICALLY
VOTED IN ACCORDANCE WITH THE TERMS OF SECTION 2(B).


 


(D)                                 PAULSON HEREBY REVOKES ANY AND ALL OTHER
PROXIES AND VOTING AGREEMENTS GIVEN BY PAULSON WITH RESPECT TO THE VOTING
SECURITIES AND WILL CAUSE ITS AFFILIATES TO REVOKE ANY AND ALL PROXIES AND
VOTING AGREEMENTS GIVEN BY ANY SUCH AFFILIATE WITH RESPECT TO THE VOTING
SECURITIES.

 

4

--------------------------------------------------------------------------------


 


3.                                      STANDSTILL.

 


(A)                                  PAULSON HEREBY AGREES THAT EFFECTIVE AS OF
THE COMMENCEMENT DATE AND CONTINUING UNTIL THE EARLIER OF (X) SUCH TIME, IF ANY,
AS PAULSON BENEFICIALLY OWNS LESS THAN 20% OF THE THEN ISSUED AND OUTSTANDING
SHARES OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE DAYS AND (Y) THE
TERMINATION DATE, NEITHER PAULSON NOR ANY OF ITS AFFILIATES WILL, ACTING ALONE,
AS PART OF A “GROUP” (WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE
ACT) OR OTHERWISE IN CONCERT WITH ANY OTHER PERSON, UNLESS SPECIFICALLY
REQUESTED IN WRITING BY THE BOARD ON AN UNSOLICITED BASIS:

 


(I)                                     AFTER THE PURCHASE PERIOD (AS DEFINED
BELOW), ACQUIRE, OR AGREE TO ACQUIRE, OFFER TO ACQUIRE, OR SEEK OR PROPOSE TO
ACQUIRE BENEFICIAL OWNERSHIP OF ANY NEW COMMON STOCK OR ANY RIGHTS OR OPTIONS TO
ACQUIRE ANY NEW COMMON STOCK (INCLUDING FROM A THIRD PERSON); OR


 


(II)                                  INITIATE, PROPOSE, FINANCE, NEGOTIATE,
SEEK TO EFFECT, GUARANTEE THE FINANCING OF, ASSIST ANY OTHER PERSON  IN
OBTAINING FINANCING FOR, OR KNOWINGLY CAUSE (1) ANY PROXY CONTEST OR OTHER
PROPOSAL TO OBTAIN BOARD REPRESENTATION, (2) ANY STOCKHOLDER PROPOSAL, WHETHER
MADE PURSUANT TO RULE 14A-8 OR RULE 14A-4 UNDER THE EXCHANGE ACT OR OTHERWISE OR
(3) ANY CHANGE OF CONTROL TRANSACTION, EXCEPT THAT PAULSON MAY DO ANY OF THE
FOREGOING WITH RESPECT TO A PROPOSED CHANGE OF CONTROL TRANSACTION IF SUCH
PROPOSED CHANGE OF CONTROL TRANSACTION IS SUBJECT TO THE VOTING REQUIREMENTS SET
FORTH IN SECTION 2(B); OR


 


(III)                               EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), “SOLICIT” (WITHIN THE MEANING OF RULE 14A-1(L) UNDER THE EXCHANGE
ACT) ANY PROXIES TO VOTE, OR SEEK TO INFLUENCE ANY OTHER PERSON WITH RESPECT TO
THE VOTING OF ANY VOTING SECURITIES ON ANY OF THE MATTERS SET FORTH IN
SECTION 3(A)(II); OR


 


(IV)                              EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), TAKE ANY ACTION THAT WOULD REQUIRE THE COMPANY UNDER APPLICABLE
LAW, RULE OR STOCK EXCHANGE POLICY TO MAKE A PUBLIC ANNOUNCEMENT REGARDING ANY
OF THE MATTERS SET FORTH IN SECTION 3(A)(II); OR


 


(V)                                 EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), FORM, JOIN OR PARTICIPATE IN ANY “GROUP” (WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE EXCHANGE ACT) WITH RESPECT TO ANY VOTING SECURITIES; OR


 


(VI)                              NOMINATE AN INDIVIDUAL OR INDIVIDUALS FOR
ELECTION TO THE BOARD AT ANY MEETING (OR BY WRITTEN CONSENT IN LIEU OF A
MEETING) OF STOCKHOLDERS OF THE COMPANY, OTHER THAN AS EXPRESSLY PROVIDED IN
THIS AGREEMENT WITH RESPECT TO THE PAULSON NOMINEE, OR EFFECT OR ATTEMPT TO
EFFECT THE REMOVAL OF ANY MEMBERS OF THE BOARD (OTHER THAN THE PAULSON NOMINEE);
PROVIDED, THAT COMPLIANCE BY

 

5

--------------------------------------------------------------------------------


 


PAULSON WITH THE PROVISIONS OF SECTIONS 1 OR 2(B) SHALL NOT CONSTITUTE A
VIOLATION OF THIS PROVISION; OR


 


(VII)                           OTHER THAN AS EXPRESSLY PROVIDED IN THIS
AGREEMENT WITH RESPECT TO THE PAULSON NOMINEE, DIRECTLY OR INDIRECTLY SEEK TO
ELECT, APPOINT OR OTHERWISE PLACE (OR SEEK TO HAVE ELECTED, APPOINTED OR
OTHERWISE PLACED) A REPRESENTATIVE OF PAULSON ON THE BOARD, IT BEING THE EXPRESS
AGREEMENT OF PAULSON AND THE COMPANY THAT PAULSON SHALL BE ENTITLED TO ONLY ONE
SEAT ON THE BOARD, SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, PRIOR
TO THE TERMINATION DATE; OR


 


(VIII)                        SEEK TO CALL, OR TO REQUEST THE CALL OF, A SPECIAL
MEETING OF THE STOCKHOLDERS OF THE COMPANY; OR


 


(IX)                                DEPOSIT ANY SECURITIES OF THE COMPANY INTO A
VOTING TRUST, OR SUBJECT ANY SECURITIES OF THE COMPANY TO ANY AGREEMENT OR
ARRANGEMENT WITH RESPECT TO THE VOTING OF SUCH SECURITIES (OTHER THAN PURSUANT
TO SECTION 2 OF THIS AGREEMENT), OR OTHER AGREEMENT OR ARRANGEMENT HAVING
SIMILAR EFFECT TO WHICH, IN EACH CASE, A PERSON WHO IS NOT AN AFFILIATE OF
PAULSON IS A PARTY; OR


 


(X)                                   EXECUTE ANY WRITTEN STOCKHOLDER CONSENT
WITH RESPECT TO THE COMPANY, EXCEPT IN ACCORDANCE WITH SECTION 2 OF THIS
AGREEMENT; OR


 


(XI)                                EXCEPT WITH RESPECT TO A PROPOSED CHANGE OF
CONTROL TRANSACTION EXPRESSLY SUBJECT TO THE VOTING REQUIREMENTS SET FORTH IN
SECTION 2(B), SEEK OR REQUEST PERMISSION TO DO ANY OF THE FOREGOING, MAKE,
INITIATE, TAKE OR PARTICIPATE IN ANY DEMAND, REQUEST, ACTION (LEGAL OR
OTHERWISE) OR PROPOSAL TO AMEND, WAIVE OR TERMINATE ANY PROVISION OF THIS
AGREEMENT; OR


 


(XII)                             DISCLOSE ANY INTENTION, PLAN OR ARRANGEMENT
INCONSISTENT WITH THE FOREGOING.


 


(B)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS SECTION 3, THE PARTIES TO THIS AGREEMENT ACKNOWLEDGE AND AGREE THAT:


 


(I)                                     ON THE EFFECTIVE DATE OR AT ANY TIME
DURING THE PERIOD FROM THE EFFECTIVE DATE TO THE DATE THAT IS 270 DAYS AFTER THE
EFFECTIVE DATE (THE “PURCHASE PERIOD”), PAULSON MAY ACQUIRE BENEFICIAL OWNERSHIP
OF ADDITIONAL SHARES OF NEW COMMON STOCK; PROVIDED, THAT IN NO EVENT, BEFORE,
DURING OR AFTER THE PURCHASE PERIOD, MAY PAULSON ACQUIRE OR BENEFICIALLY OWN IN
EXCESS OF 45% OF THE SHARES OF NEW COMMON STOCK THEN ISSUED AND OUTSTANDING
(INCLUSIVE OF THE SHARES OF NEW COMMON STOCK ISSUED TO PAULSON BY THE COMPANY ON
THE EFFECTIVE DATE IN EXCHANGE FOR ALL OF THE CLASS 3 AND CLASS 4 CLAIMS OF
PAULSON PURSUANT TO THE PLAN); PROVIDED FURTHER, THAT PAULSON MAY ACQUIRE
BENEFICIAL OWNERSHIP OF ADDITIONAL SHARES OF NEW COMMON STOCK (INCLUDING AFTER
THE PURCHASE PERIOD) PURSUANT TO PAULSON’S EXERCISE OF ITS PREEMPTIVE RIGHTS SET
FORTH IN SECTION 11, SUBJECT TO THE 45% BENEFICIAL OWNERSHIP LIMITATION SET
FORTH ABOVE IN THIS SECTION 3(B)(I);

 

6

--------------------------------------------------------------------------------


 


(II)                                  THE PROVISIONS OF SECTION 3(A) SHALL NOT
RESTRICT THE ACTIONS OF PAULSON TAKEN IN RESPECT OF A CHANGE OF CONTROL
TRANSACTION THE TERMS OF WHICH REQUIRE AS A CONDITION TO CONSUMMATION OF SUCH
CHANGE OF CONTROL TRANSACTION COMPLIANCE WITH THE APPLICABLE VOTING RESTRICTIONS
SET FORTH IN SECTIONS 2(B)(II), (III) AND (IV) (AND WHICH CONDITION IS NOT
WAIVED); AND


 


(III)                               THE PROVISIONS OF SECTION 3(A) WILL NOT
LIMIT IN ANY RESPECT PAULSON’S ABILITY TO PRIVATELY MAKE PROPOSALS TO THE BOARD
WITH RESPECT TO ANY OF THE ACTIONS, ACTIVITIES, OR MATTERS OTHERWISE RESTRICTED
BY SECTION 3(A).


 


4.                                      NON-INTERFERENCE.


 


(A)                                  THE COMPANY WILL NOT, BY AMENDMENT OF ITS
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION (THE “CHARTER”), ITS AMENDED
AND RESTATED BYLAWS (THE “BYLAWS”), OR ITS RIGHTS AGREEMENT (TOGETHER, THE
“RIGHTS AGREEMENT”), OR THROUGH ANY OTHER MEANS, CIRCUMVENT OR SEEK TO
CIRCUMVENT THE OBSERVANCE OR PERFORMANCE BY THE COMPANY OF ANY OF ITS
OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, BY
CHALLENGING IN ANY MANNER THE TERMS OF THE CHARTER, THE BYLAWS, OR THE RIGHTS
AGREEMENT OR THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT ON ANY GROUNDS
(INCLUDING AS BEING AGAINST PUBLIC POLICY, AS HAVING BEEN IMPROPERLY INDUCED OR
OTHERWISE), WHETHER BY THE INITIATION OF ANY LEGAL PROCEEDING FOR SUCH PURPOSE,
OR BY THE INTERVENTION, PARTICIPATION OR ATTEMPTED INTERVENTION OR PARTICIPATION
IN ANY MANNER IN ANY OTHER LEGAL PROCEEDING INITIATED BY ANOTHER PERSON OR
OTHERWISE.


 


(B)                                 PAULSON WILL NOT BY ANY MEANS, CIRCUMVENT OR
SEEK TO CIRCUMVENT THE OBSERVANCE OR PERFORMANCE BY PAULSON OF ANY OF ITS
OBLIGATIONS UNDER THE TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, BY
CHALLENGING IN ANY MANNER THE TERMS OF THE  CHARTER, THE BYLAWS, OR THE RIGHTS
AGREEMENT OR THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT ON ANY GROUNDS
(INCLUDING AS BEING AGAINST PUBLIC POLICY, AS HAVING BEEN IMPROPERLY INDUCED OR
OTHERWISE), WHETHER BY THE INITIATION OF ANY LEGAL PROCEEDING FOR SUCH PURPOSE,
OR BY THE INTERVENTION, PARTICIPATION OR ATTEMPTED INTERVENTION OR PARTICIPATION
IN ANY MANNER IN ANY OTHER LEGAL PROCEEDING INITIATED BY ANOTHER PERSON OR
OTHERWISE.


 


(C)                                  NOTWITHSTANDING THE FOREGOING, THE COMPANY
AND PAULSON EACH ACKNOWLEDGES AND AGREES THAT THE INVALIDITY OR UNENFORCEABILITY
OF ANY PROVISION OF THE CHARTER OR THE BYLAWS WILL NOT CONSTITUTE OR GIVE RISE
TO A BREACH OF SECTION 1(A)(I) OF THIS AGREEMENT OR A RIGHT OF EITHER THE
COMPANY OR PAULSON TO TERMINATE THIS AGREEMENT BASED ON SUCH BREACH.


 


(D)                                 THE COMPANY AGREES THAT UNTIL THE EARLIER OF
(X) SUCH TIME, IF ANY, AS PAULSON BENEFICIALLY OWNS LESS THAN 20% OF THE THEN
ISSUED AND OUTSTANDING SHARES OF NEW COMMON STOCK FOR A PERIOD OF 30 CONSECUTIVE
DAYS AND (Y) THE TERMINATION DATE, WITHOUT THE PRIOR WRITTEN CONSENT OF
PAULSON & CO., IF PAULSON (AS DEFINED IN THE RIGHTS AGREEMENT) HAS NOT BECOME AN
ACQUIRING PERSON (AS DEFINED IN THE RIGHTS AGREEMENT), NEITHER THE COMPANY NOR
THE RIGHTS AGENT (AS DEFINED IN THE RIGHTS AGREEMENT) SHALL MODIFY, SUPPLEMENT
OR AMEND SECTION 1(T) OF THE RIGHTS AGREEMENT OR OTHERWISE MODIFY,

 

7

--------------------------------------------------------------------------------


 


SUPPLEMENT OR AMEND THE RIGHTS AGREEMENT IN ANY MANNER THAT WOULD ADVERSELY
AFFECT THE RIGHTS, INTERESTS, DUTIES OR OBLIGATIONS OF PAULSON (AS DEFINED IN
THE RIGHTS AGREEMENT) UNDER THE RIGHTS AGREEMENT IN A MANNER THAT RELATES TO THE
DETERMINATION AS TO WHETHER PAULSON (AS DEFINED IN THE RIGHTS AGREEMENT) IS A
“GRANDFATHERED PERSON” (AS DEFINED IN THE RIGHTS AGREEMENT) OR “ACQUIRING
PERSON” (AS DEFINED IN THE RIGHTS AGREEMENT) UNDER THE RIGHTS AGREEMENT.

 


5.                                      PUBLICITY.


 


(A)                                  NEITHER THE COMPANY NOR PAULSON WILL,
DIRECTLY OR INDIRECTLY, MAKE OR ISSUE OR CAUSE TO BE MADE OR ISSUED ANY
DISCLOSURE, ANNOUNCEMENT OR STATEMENT (INCLUDING WITHOUT LIMITATION THE FILING
OF ANY DOCUMENT OR REPORT WITH THE SEC OR ANY OTHER GOVERNMENTAL AGENCY OR ANY
DISCLOSURE TO ANY JOURNALIST, MEMBER OF THE MEDIA OR SECURITIES ANALYST)
CONCERNING THE OTHER PARTY OR ANY OF ITS RESPECTIVE PAST, PRESENT OR FUTURE
GENERAL PARTNERS, MANAGERS, DIRECTORS, OFFICERS OR EMPLOYEES, WHICH DISPARAGES
ANY OF SUCH PARTY’S RESPECTIVE PAST, PRESENT OR FUTURE GENERAL PARTNERS,
MANAGERS, DIRECTORS, OFFICERS OR EMPLOYEES AS INDIVIDUALS (RECOGNIZING THAT EACH
PARTY WILL BE FREE TO (I) COMMENT IN GOOD FAITH REGARDING THE BUSINESS OF THE
OTHER PARTY, PROVIDED ANY SUCH COMMENT SHALL NOT OTHERWISE VIOLATE THE TERMS OF
THIS AGREEMENT, AND (II) AFTER CONSULTATION WITH COUNSEL, MAKE ANY DISCLOSURE
THAT IT DETERMINES IN GOOD FAITH IS REQUIRED TO BE MADE UNDER APPLICABLE LAW).


 


6.                                      PAULSON’S REPRESENTATIONS AND
WARRANTIES.  PAULSON REPRESENTS AND WARRANTS TO THE COMPANY THAT:


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY PAULSON HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON THE PART OF PAULSON; THIS AGREEMENT HAS BEEN DULY EXECUTED
BY PAULSON, IS A VALID AND BINDING AGREEMENT OF PAULSON, AND IS ENFORCEABLE
AGAINST PAULSON IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR
LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW); AND

 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
PAULSON OF THIS AGREEMENT DOES NOT VIOLATE OR CONFLICT WITH OR RESULT IN A
BREACH OF OR CONSTITUTE (OR WITH NOTICE OR LAPSE OF TIME OR BOTH CONSTITUTE) A
DEFAULT OR RESULT IN THE CREATION OR IMPOSITION OF, OR GIVE RISE TO, ANY LIEN,
CHARGE, RESTRICTION, CLAIM, ENCUMBRANCE OR ADVERSE PENALTY OF ANY NATURE
WHATSOEVER UNDER PAULSON’S ORGANIZATIONAL DOCUMENTS OR UNDER ANY AGREEMENT OR
INSTRUMENT TO WHICH PAULSON IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES OR
ASSETS IS BOUND OR UNDER ANY LAW OR ANY ORDER OF ANY COURT OR OTHER AGENCY OF
GOVERNMENT.

 


7.                                      COMPANY’S REPRESENTATIONS AND
WARRANTIES.  THE COMPANY REPRESENTS AND WARRANTS TO PAULSON THAT:


 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY THE COMPANY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE

 

8

--------------------------------------------------------------------------------


 


PART OF THE COMPANY; THIS AGREEMENT HAS BEEN DULY EXECUTED BY THE COMPANY, IS A
VALID AND BINDING AGREEMENT OF THE COMPANY, AND IS ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY OR BY GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW);

 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY OF THIS AGREEMENT DOES NOT VIOLATE OR CONFLICT WITH OR RESULT IN A
BREACH OF OR CONSTITUTE (OR WITH NOTICE OR LAPSE OF TIME OR BOTH CONSTITUTE) A
DEFAULT OR RESULT IN THE CREATION OR IMPOSITION OF, OR GIVE RISE TO, ANY LIEN,
CHARGE, RESTRICTION, CLAIM, ENCUMBRANCE OR ADVERSE PENALTY OF ANY NATURE
WHATSOEVER UNDER THE CHARTER, THE BYLAWS OR UNDER ANY AGREEMENT OR INSTRUMENT TO
WHICH THE COMPANY IS A PARTY OR BY WHICH ANY OF ITS PROPERTIES OR ASSETS IS
BOUND OR UNDER ANY LAW OR ANY ORDER OF ANY COURT OR OTHER AGENCY OF GOVERNMENT;
AND


 


(C)                                  UPON CONFIRMATION OF THE PLAN, THE NEW
COMMON STOCK WILL BE THE ONLY AUTHORIZED AND OUTSTANDING CLASS OF CAPITAL STOCK
OF THE COMPANY.


 


8.                                      CERTAIN DEFINITIONS.  AS USED IN THIS
AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS INDICATED:


 


(A)                                  THE TERM “ACCREDITED INVESTOR” MEANS AN
“ACCREDITED INVESTOR,” AS SUCH TERM IS DEFINED IN REGULATION D PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.


 


(B)                                 THE TERM “AFFILIATE” MEANS, WITH RESPECT TO
ANY PERSON, ANY OTHER PERSON, DIRECTLY OR INDIRECTLY, CONTROLLING, CONTROLLED
BY, OR UNDER COMMON CONTROL WITH, SUCH PERSON.  FOR PURPOSES OF THIS DEFINITION,
THE TERM “CONTROL” (INCLUDING THE CORRELATIVE TERMS “CONTROLLING”, “CONTROLLED
BY” AND “UNDER COMMON CONTROL WITH”) MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT AND
POLICIES OF A PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY
CONTRACT OR OTHERWISE.


 


(C)                                  WHETHER A PERSON “BENEFICIALLY OWNS” OR
“BENEFICIALLY OWNED,” IS THE “BENEFICIAL OWNER” OF OR HAS “BENEFICIAL OWNERSHIP”
OF SECURITIES FOR THE PURPOSES OF THIS AGREEMENT SHALL BE DETERMINED IN THE SAME
MANNER AS THAT SET FORTH FOR DETERMINING A BENEFICIAL OWNER OF A SECURITY UNDER
RULE 13D-3 OF THE EXCHANGE ACT, EXCEPT THAT A PERSON WILL ALSO BE DEEMED TO BE
THE BENEFICIAL OWNER OF ALL SECURITIES WHICH SUCH PERSON HAS THE RIGHT TO
ACQUIRE PURSUANT TO THE EXERCISE OF ANY RIGHTS IN CONNECTION WITH ANY SECURITIES
OR ANY AGREEMENT, REGARDLESS OF WHEN SUCH RIGHTS MAY BE EXERCISED AND WHETHER
THEY ARE CONDITIONAL.


 


(D)                                 THE TERM “CHANGE OF CONTROL TRANSACTION”
MEANS ANY TRANSACTION OR SERIES OF RELATED TRANSACTIONS THAT RESULTS IN ANY OF
THE FOLLOWING: (I) ANY PERSON OR “GROUP” (WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE EXCHANGE ACT) IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF VOTING SECURITIES OF THE COMPANY REPRESENTING AT
LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING

 

9

--------------------------------------------------------------------------------


 


SECURITIES; (II) DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS (NOT INCLUDING
ANY PERIOD PRIOR TO THE EXECUTION OF THIS AGREEMENT), INDIVIDUALS WHO AT THE
BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD (TOGETHER WITH ANY NEW DIRECTOR
WHOSE ELECTION BY THE BOARD OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR
WHOSE ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED) CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD; AND
(III) A SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (INCLUDING THE STOCK
OF ANY SUBSIDIARIES OF THE COMPANY).


 


(E)                                  THE TERMS “COMMENCEMENT DATE” MEANS THE
DATE DURING THE PURCHASE PERIOD WHEN PAULSON’S BENEFICIAL OWNERSHIP OF NEW
COMMON STOCK FIRST REACHES AT LEAST 20% OF THE THEN ISSUED AND OUTSTANDING
SHARES OF NEW COMMON STOCK.


 


(F)                                    THE TERM “DEBT INTEREST” MEANS AN
INTEREST AS A HOLDER OF INDEBTEDNESS, WHICH INDEBTEDNESS (1) IS NOT CONVERTIBLE
OR EXCHANGEABLE FOR EQUITY, (2) HAS NO VOTING RIGHTS ON MATTERS SUBMITTED TO THE
STOCKHOLDERS OF THE ISSUER OF SUCH INDEBTEDNESS (INCLUDING THE ELECTION OF
DIRECTORS), AND (3) DOES NOT RESULT IN PAULSON OR ITS AFFILIATES BEING DEEMED TO
BE AN AFFILIATE OF THE ISSUER OF SUCH INDEBTEDNESS.


 


(G)                                 THE TERM “EFFECTIVE DATE” MEANS THE
EFFECTIVE DATE OF THE PLAN PURSUANT TO THE TERMS THEREOF.


 


(H)                                 THE TERM “EQUITY SECURITIES” MEANS NEW
COMMON STOCK OR EQUITY SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR NEW COMMON STOCK, BUT EXCLUDING EXEMPTED SECURITIES.


 


(I)                                     THE TERM “EXCHANGE ACT” MEANS THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(J)                                     THE TERM “EXEMPTED SECURITIES” MEANS NEW
COMMON STOCK OR EQUITY SECURITIES CONVERTIBLE INTO OR EXERCISABLE OR
EXCHANGEABLE FOR NEW COMMON STOCK ISSUED (I) AS CONSIDERATION FOR ANY ASSET,
RIGHT, ENTITY OR BUSINESS ACQUIRED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES,
INCLUDING IN CONNECTION WITH A MERGER, EXCHANGE OFFER, JOINT VENTURE, LICENSE
TRANSACTION OR EXCHANGE OF SHARES, (II) IN ACCORDANCE WITH ANY STOCK OPTION OR
OTHER EQUITY-BASED COMPENSATION PLAN OF THE COMPANY OR ITS SUBSIDIARIES OR UPON
EXERCISE, CONVERSION OR EXCHANGE OF ANY STOCK OPTION OR OTHER EQUITY INTEREST
ISSUED THEREUNDER, (III) AS A DIVIDEND OR OTHER DISTRIBUTION TO EQUITYHOLDERS OF
THE COMPANY GENERALLY, (IV) IN CONNECTION WITH A STOCK SPLIT OR (V) IN
CONNECTION WITH THE EXCHANGE, EXERCISE OR CONVERSION OF ANY EQUITY INTEREST THAT
IS OUTSTANDING (1) IMMEDIATELY UPON THE DATE OF THIS AGREEMENT, (2) THEREAFTER,
SO LONG AS PAULSON HAD AN OPPORTUNITY TO EXERCISE THE PREEMPTIVE RIGHTS GRANTED
TO PAULSON WITH RESPECT TO THE UNDERLYING EQUITY INTEREST OR (3) THEREAFTER, TO
THE EXTENT THAT SUCH EQUITY INTEREST WAS ISSUED PURSUANT TO ANY OF CLAUSES (I),
(II), (III) OR (IV).

 

10

--------------------------------------------------------------------------------


 


(K)                                  THE TERM “PERSON” WILL BE INTERPRETED
BROADLY TO INCLUDE, WITHOUT LIMITATION, ANY CORPORATION, COMPANY, “GROUP”
(WITHIN THE MEANING OF SECTION 13(D)(3) OF THE EXCHANGE ACT), PARTNERSHIP,
LIMITED LIABILITY COMPANY, OTHER ENTITY OR INDIVIDUAL.


 


(L)                                     THE TERM “TERMINATION DATE” MEANS THE
FOURTH ANNIVERSARY OF THE EFFECTIVE DATE.


 


(M)                               THE TERM “VOTING SECURITIES” MEANS SECURITIES
OF THE COMPANY WITH THE POWER TO VOTE WITH RESPECT TO THE ELECTION OF DIRECTORS
GENERALLY, INCLUDING, WITHOUT LIMITATION, THE NEW COMMON STOCK.


 


9.                                      NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY TO THE RECIPIENT OR SENT TO THE RECIPIENT BY FACSIMILE (IF
SENT BY FACSIMILE PRIOR TO 5:00 P.M. LOCAL TIME OF THE RECIPIENT ON A BUSINESS
DAY OR, IF NOT, ON THE NEXT BUSINESS DAY), OR ONE (1) BUSINESS DAY AFTER DEPOSIT
WITH A REPUTABLE OVERNIGHT COURIER SERVICE (CHARGES PREPAID), OR THREE
(3) BUSINESS DAYS AFTER BEING MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID.  SUCH NOTICES, DEMANDS AND
OTHER COMMUNICATIONS SHALL BE SENT TO THE COMPANY AND PAULSON AT THE FOLLOWING
ADDRESSES:

 

If to the Company:

 

Idearc Inc.

2200 West Airfield Drive

P. O. Box 619810

DFW Airport, Texas 75261

Attention: Cody Wilbanks

Facsimile: (972) 453 -6869

 

with copies to (which shall not constitute notice):

 

Fulbright & Jaworski L.L.P.

2200 Ross Avenue, Suite 2800

Dallas, Texas 75201

Attention: Glen J. Hettinger

Facsimile: (214) 855-8200

 

If to Paulson:

 

Paulson & Co. Inc.

1251 Avenue of the Americas, 50th Floor

New York, New York  10020

Attention: Daniel B. Kamensky

Facsimile: (212) 977-9505

 

11

--------------------------------------------------------------------------------


 

with copies to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention:                                                   Andrew Hulsh

Fred Hodara

Facsimile:                                                   (212) 872-1002

 


10.                               EXPIRATION.  THIS AGREEMENT SHALL EXPIRE ON
THE TERMINATION DATE, SUBJECT TO SECTION 12(A).


 


11.                               PREEMPTIVE RIGHTS.


 


(A)                                  SO LONG AS PAULSON AND ITS CONTROLLED
AFFILIATES BENEFICIALLY OWN IN EXCESS OF 20% OF THE SHARES OF NEW COMMON STOCK
THEN OUTSTANDING, AND SUBJECT TO THE TERMS AND CONDITIONS OF SECTION 11(B), THE
COMPANY SHALL NOT ISSUE ADDITIONAL EQUITY SECURITIES (AN “ISSUANCE”) UNLESS,
PRIOR TO SUCH ISSUANCE, THE COMPANY NOTIFIES PAULSON IN WRITING OF THE PROPOSED
ISSUANCE AND GRANTS TO PAULSON, OR AT PAULSON’S ELECTION, ONE OR MORE OF ITS
AFFILIATES, THE RIGHT (THE “RIGHT”) TO SUBSCRIBE FOR AND PURCHASE IN WHOLE OR IN
PART, AT THE SAME PRICE AND UPON THE SAME TERMS AND CONDITIONS AS SET FORTH IN
THE NOTICE OF SUCH ISSUANCE, A PORTION OF SUCH ADDITIONAL EQUITY SECURITIES
PROPOSED TO BE ISSUED IN THE ISSUANCE SUCH THAT IMMEDIATELY AFTER GIVING EFFECT
TO THE ISSUANCE AND THE EXERCISE OF THE RIGHT (INCLUDING, FOR PURPOSES OF THIS
CALCULATION, THE ISSUANCE OF SHARES OF NEW COMMON STOCK UPON CONVERSION,
EXCHANGE OR EXERCISE OF ANY EQUITY SECURITY ISSUED IN THE ISSUANCE AND SUBJECT
TO THE RIGHT), THE SHARES OF NEW COMMON STOCK THAT PAULSON AND ITS AFFILIATES
BENEFICIALLY OWN (ROUNDED TO THE NEAREST WHOLE SHARE) SHALL REPRESENT THE SAME
PERCENTAGE OF THE AGGREGATE NUMBER OF SHARES OF NEW COMMON STOCK OUTSTANDING AS
WAS BENEFICIALLY OWNED BY PAULSON AND ITS AFFILIATES IMMEDIATELY PRIOR TO THE
ISSUANCE.  IN THE EVENT EQUITY SECURITIES ARE ISSUED AS PART OF A UNIT WITH
OTHER SECURITIES, THE RIGHT WILL APPLY TO SUCH UNIT AND NOT SEPARATELY TO ANY
COMPONENT OF SUCH UNIT.


 


(B)                                 THE RIGHT MAY BE EXERCISED BY PAULSON, OR,
AT PAULSON’S ELECTION, ONE OR MORE OF ITS AFFILIATES, AS THE CASE MAY BE,
PROVIDED THAT THE PERSON EXERCISING THE RIGHT MUST (I) BE AN ACCREDITED INVESTOR
AND (II) DELIVER WRITTEN NOTICE TO THE COMPANY OF SUCH EXERCISE OF THE RIGHT
WHICH IS RECEIVED BY THE COMPANY WITHIN TWENTY (20) BUSINESS DAYS AFTER THE DATE
ON WHICH PAULSON RECEIVES NOTICE FROM THE COMPANY OF THE PROPOSED ISSUANCE.  THE
CLOSING OF THE PURCHASE AND SALE PURSUANT TO THE EXERCISE OF THE RIGHT SHALL
OCCUR ON THE DATE SCHEDULED BY THE COMPANY FOR THE ISSUANCE, WHICH MAY NOT BE
EARLIER THAN TEN (10) BUSINESS DAYS AND NO LATER THAN SIXTY (60) BUSINESS DAYS
AFTER THE COMPANY RECEIVES NOTICE OF THE EXERCISE OF THE RIGHT.


 


(C)                                  NOTHING IN THIS SECTION 11 SHALL BE DEEMED
TO PREVENT ANY PERSON FROM PURCHASING FOR CASH OR THE COMPANY FROM ISSUING ANY
ADDITIONAL EQUITY SECURITIES WITHOUT FIRST COMPLYING WITH THE PROVISIONS OF THIS
SECTION 11; PROVIDED THAT, (I) THE BOARD HAS DETERMINED IN GOOD FAITH THAT
(A) THE COMPANY NEEDS A PROMPT CASH INVESTMENT, (B) NO ALTERNATIVE FINANCING ON
TERMS NO LESS FAVORABLE TO THE COMPANY IN THE

 

12

--------------------------------------------------------------------------------


 


AGGREGATE THAN SUCH PURCHASE IS AVAILABLE ON A NO LESS TIMELY BASIS, AND (C) THE
DELAY CAUSED BY COMPLIANCE WITH THE PROVISIONS OF THIS SECTION 11 IN CONNECTION
WITH SUCH INVESTMENT WOULD BE REASONABLY LIKELY TO MATERIALLY ADVERSELY AFFECT
THE COMPANY; (II) THE COMPANY GIVES PROMPT NOTICE TO PAULSON OF SUCH INVESTMENT
AS SOON AS PRACTICABLE, AND IN ANY EVENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR
TO THE CONSUMMATION OF SUCH INVESTMENT; AND (III) THE PURCHASING HOLDER OR THE
COMPANY ENABLES PAULSON TO EXERCISE ITS RIGHTS TO PURCHASE ITS PRO RATA SHARE AS
PROMPTLY AS PRACTICABLE FOLLOWING THE INITIAL PROMPT CASH INVESTMENT.  FOR
PURPOSES OF THIS SECTION 11(C), THE TERM “PRO RATA SHARE” SHALL BE BASED ON
PAULSON’S AND ITS AFFILIATES’ BENEFICIAL OWNERSHIP OF OUTSTANDING EQUITY
SECURITIES RELATIVE TO THE TOTAL NUMBER OF OUTSTANDING EQUITY SECURITIES, IN
EACH CASE PRIOR TO THE ISSUANCE BY THE COMPANY OF EQUITY SECURITIES IN THE
TRANSACTION CONTEMPLATED BY THIS SECTION 11(C).

 


12.                               MISCELLANEOUS.


 


(A)                                  SURVIVAL.  THE REPRESENTATIONS AND
WARRANTIES, COVENANTS AND AGREEMENTS CONTAINED IN THIS AGREEMENT SHALL SURVIVE
THE EXECUTION OF THIS AGREEMENT AND ANY INVESTIGATION AT ANY TIME BY OR ON
BEHALF OF PAULSON OR THE COMPANY.  THE PROVISIONS OF SECTION 11 AND, TO THE
EXTENT NECESSARY FOR THE INTERPRETATION OR ENFORCEMENT OF SECTION 11, SECTIONS
8, 9 AND 12, OF THIS AGREEMENT SHALL SURVIVE THE EXPIRATION OF THIS AGREEMENT.


 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO CONCERNING THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR WRITTEN AND PRIOR OR CONTEMPORANEOUS ORAL
AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH MATTERS.


 


(C)                                  AMENDMENT.  THE AGREEMENTS SET FORTH IN
THIS AGREEMENT MAY BE MODIFIED OR WAIVED ONLY BY A SEPARATE WRITING BY THE
COMPANY AND PAULSON EXPRESSLY SO MODIFYING OR WAIVING SUCH AGREEMENTS.


 


(D)                                 NO WAIVER.  NO FAILURE OR DELAY BY THE
COMPANY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER.


 


(E)                                  ASSIGNMENT.  ANY ASSIGNMENT OR ATTEMPTED
ASSIGNMENT OF THIS AGREEMENT BY PAULSON WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY SHALL BE VOID.


 


(F)                                    SEVERABILITY.  IF ANY TERM, PROVISION,
COVENANT OR RESTRICTION OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS,
PROVISIONS, COVENANTS AND RESTRICTIONS OF THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED.


 


(G)                                 SPECIFIC PERFORMANCE.  THE PARTIES HERETO
AGREE THAT MONEY DAMAGES WOULD NOT BE A SUFFICIENT REMEDY FOR ANY BREACH OF THIS
AGREEMENT AND THAT EACH OF THE PARTIES HERETO SHALL BE ENTITLED TO SPECIFIC
PERFORMANCE AND INJUNCTIVE OR OTHER EQUITABLE

 

13

--------------------------------------------------------------------------------


 


RELIEF AS A REMEDY FOR ANY SUCH BREACH, AND EACH PARTY FURTHER AGREES TO WAIVE
ANY REQUIREMENT FOR THE SECURITY OR POSTING OF ANY BOND IN CONNECTION WITH SUCH
REMEDY.  SUCH REMEDY SHALL NOT BE DEEMED TO BE THE EXCLUSIVE REMEDY FOR BREACH
OF THIS AGREEMENT BUT SHALL BE IN ADDITION TO ALL OTHER REMEDIES AVAILABLE AT
LAW OR EQUITY.


 


(H)                                 THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED IN ACCORDANCE WITH, AND ENFORCED BY THE LAWS OF THE STATE OF DELAWARE,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS THEREOF. THE PARTIES HERETO (I) IRREVOCABLY CONSENT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE FOR ANY SUITS,
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATED TO THIS AGREEMENT AND
IRREVOCABLY WAIVE ALL OBJECTIONS TO SUCH JURISDICTION, INCLUDING, WITHOUT
LIMITATION, ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, (II) AGREE THAT THIS AGREEMENT
HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 DEL. C. SS. 2708, AND
(III) IRREVOCABLY AND UNCONDITIONALLY CONSENT TO SERVICE OF PROCESS IN, SUBMIT
TO THE EXCLUSIVE JURISDICTION OF, AND AGREE TO APPEAR IN, THE COURT OF CHANCERY
IN THE STATE OF DELAWARE IN WILMINGTON, DELAWARE, WITH RESPECT TO ALL ACTIONS
AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY.


 

*   *   *   *

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

IDEARC INC.

 

 

 

 

By:

/s/ Samuel D. Jones

 

 

 

Name: Samuel D. Jones

 

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

PAULSON & CO. INC.

 

FOR ITS OWN ACCOUNT FOR THE LIMITED PURPOSE OF AGREEING TO BE BOUND SOLELY BY
SECTIONS 2, 3, 4(B), 4(C) AND, TO THE EXTENT NECESSARY FOR THE INTERPRETATION OR
ENFORCEMENT OF ANY OF THE FOREGOING, SECTIONS 8, 9, 10 AND 12 OF THIS AGREEMENT

 

 

 

 

By:

/s/ Stuart Merzer

 

 

 

Name: Stuart Merzer

 

 

 

Title: Authorized Signatory

 

 

 

 

 

PAULSON & CO. INC.

 

ON BEHALF OF INVESTMENT FUNDS AND ACCOUNTS MANAGED BY IT

 

 

 

 

By:

/s/ Stuart Merzer

 

 

 

Name: Stuart Merzer

 

 

 

Title: Authorized Signatory

 

 

[Signature Page to Standstill Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Paulson Recovery Master Fund Ltd.

c/o Paulson & Co. Inc.

1251 Ave of the Americas

New York, NY  10020  USA

 

--------------------------------------------------------------------------------